Case 1:18-cv-00916-ENV-SJB Document 36 Filed 02/06/20 Page 1 of 2 PageID #: 184
                                370 Lexington Avenue              Patrick J. Boyd, Esq. | Partner
                                Suite 1012                        68 Southfield Avenue, Suite 100
                                New York, NY 10017-6504           Two Stamford Landing
                                (212) 867-3675 (office)           Stamford, CT 06902-7223
                                (212) 867-5068 (direct dial)      (203) 921-0322 (office)
                                (212) 867-5765 (facsimile)        (203) 975-1110 (facsimile)
                                                                  pboyd@theboydlawgroup.com


                                                                  February 6, 2020
 VIA ECF
 The Honorable Sanket J. Bulsara
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Chambers 304 North, Courtroom 324N
 Brooklyn, New York 11201


               Re:     Ellen McCormick v. Phinizy & Phebe Handmade LLC, et al.
                       Case No. 18-cv-00916 (ENV)(SJB)


 Dear Judge Bulsara,

         We represent the Plaintiff Ellen McCormick (“Plaintiff”) in the above-referenced
 matter. Per Plaintiff’s December 6, 2019 status letter and as subsequently directed by the
 Court on December 8, 2019, we write to provide a further status report relating to
 Plaintiff’s attempts at service upon Defendant Jess Eddy (“Defendant Eddy”) who presently
 resides in Australia.

        Plaintiff had enlisted the services of counsel in Australia to help her effectuate
 service. That counsel advised her to hire a service company called “Nautilus Investigations
 PTY LTD” to effectuate service upon Defendant Eddy.

         After multiple visits and phone calls to Defendant Eddy’s place of work in Australia,
 the process server advised Plaintiff that Eddy “would not present herself, and appears
 without any doubt avoiding service. Until to-day [Eddy] had no indication what the agent
 was there for, however we suspect she has been alerted to them prior to us attending, or
 she is avoiding other matters.”

         As the process server was able to successfully locate Defendant Eddy and because
 we believe that she has intentionally been evading service, Plaintiff respectfully requests
 that the Court provide her with an additional time of two (2) weeks to effectuate service
 upon Defendant Eddy. While we do not believe documentation regarding service attempts
 is necessary for this status update, we would be more than willing to provide those records
 if the Court should wish to see them.
Case 1:18-cv-00916-ENV-SJB Document 36 Filed 02/06/20 Page 2 of 2 PageID #: 185
                                                                                   February 6, 2020
                                                                                          Page | 2




        We thank the Court for its continued time and attention to this matter and please do
 not hesitate to contact our office with any questions or concerns.

                                                         Respectfully Submitted,


                                                         THE BOYD LAW GROUP, PLLC


                                                          /s/ Patrick J. Boyd               .
                                                         Patrick J. Boyd
                                                         Attorneys for Plaintiff



 Cc:    Defendant Crista Freeman (via ECF and electronic-mail)
        crista.freeman@gmail.com




                                              2
